Theft is the offense; penalty assessed at confinement in the penitentiary for two years.
The appeal bond which appears in the record is insufficient to authorize consideration of the appeal by this court for the reason that it is not approved by the judge who presided in the trial of the case. See article 818, C. C. P., 1925; also Baker v. State, 113 Tex.Crim. Rep.; Shadwick v. State,122 Tex. Crim. 70; Boggs v. State, 75 S.W.2d 680.
The appeal will be dismissed upon the authority stated. If the appellant desires to perfect his appeal within fifteen days, it may be reinstated. Otherwise the dismissal will be conclusive.
                         ON THE MERITS.